NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                               Submitted December 22, 2011
                                Decided December 22, 2011

                                              Before

                              DIANE P. WOOD, Circuit Judge

                                   ANN CLAIRE WILLIAMS, Circuit Judge

                                 DAVID F. HAMILTON, Circuit Judge

No. 11‐1467

BARBARA SUIDE,                                         Appeal from the United States District
                       Plaintiff‐Appellant,            Court for the Northern District
                                                       of Illinois, Eastern Division
       v.
                                                       No. 1:08‐cv‐02967
MICHAEL J. ASTRUE,
COMMISSIONER OF SOCIAL                                 Charles R. Norgle, Sr., 
SECURITY,                                              Judge.
                Defendant‐Appellee.



                                          O R D E R
    Plaintiff‐appellant Barbara Suide applied for disability insurance benefits and supplemental
security income under the Social Security Act.  An administrative law judge denied benefits,
and the Appeals Council of the Social Security Administration and the district court affirmed. 
We affirmed in part and reversed in part, finding no error in the conclusion that Suide did not
qualify for benefits before her December 2006 stroke, but reversing and remanding the denial
of benefits from that time forward because one of the ALJ’s key findings on Suide’s residual
No. 11‐1467                                                                                     Page 2

functional capacity simply was not supported by substantial evidence.  Suide v. Astrue, 371 Fed.
App’x 684 (7th Cir. 2010).

    After our partial remand, plaintiff sought an award of attorney fees under the Equal Access
to Justice Act, 28 U.S.C. § 2412(d).  The district court denied fees, finding that the position of
the Commissioner was substantially justified.  Suide appeals from that denial.  We find no
abuse of discretion and therefore affirm.

   The EAJA provides in relevant part:

   Except as otherwise specifically provided by statute, a court shall award to a prevailing
   party other than the United States fees and other expenses . . . incurred by that party in any
   civil action . . . , including proceedings for judicial review of agency action, brought by or
   against the United States in any court having jurisdiction of that action, unless the court
   finds  that  the  position  of  the  United  States  was  substantially  justified  or  that  special
   circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A).  In general, to be eligible for a fee award under this provision, four
elements must be satisfied:  (1) the claimant was a “prevailing party”; (2) the Commissioner’s
position was not “substantially justified”; (3) no “special circumstances make an award unjust”;
and (4) pursuant to 28 U.S.C. § 2412(d)(1)(B), any fee application was submitted to the court
within 30 days of final judgment in the action and was supported by an itemized application. 
See Commissioner, I.N.S. v. Jean, 496 U.S. 154, 158 (1990).  (The EAJA also uses financial means
tests for award eligibility, see 28 U.S.C. § 2412(d)(2)(B), but those tests rarely come into play for
a person seeking disability benefits under the Social Security Act.  See, e.g., Sosebee v. Astrue, 494
F.3d 583 (7th Cir. 2007) (reversing denial of EAJA fees where district court had found that
applicant failed to show his net worth was less than $2 million).)

    Because Suide obtained a remand for further consideration of her claim, she is a “prevailing
party” for purposes of the EAJA.  See Shalala v. Schaefer, 509 U.S. 292, 302 (1993) (remand under
sentence four of 42 U.S.C. § 405(g) makes the plaintiff a prevailing party under the EAJA).  The
only eligibility issue the Commissioner has raised is whether his position was “substantially
justified.”

    The Commissioner has the burden of proving that his position was substantially justified. 
Stewart v. Astrue, 561 F.3d 679, 683 (7th Cir. 2009); Cunningham v. Barnhart, 440 F.3d 862, 864 (7th
Cir. 2006).  To be “substantially justified,” the Commissioner’s position must have a reasonable
basis in law and fact.  Pierce v. Underwood, 487 U.S. 552, 565 (1988); Cunningham, 440 F.3d at 864. 
It must be stronger than merely non‐frivolous.  Pierce, 487 U.S. at 566.  On the other hand, the
Commissioner’s position need not have been correct.  See Jackson v. Chater, 94 F.3d 274, 278 (7th
Cir. 1996), quoting Pierce, 487 U.S. at 566 n.2.  “Substantially justified” does not mean “justified
No. 11‐1467                                                                                    Page 3

to a high degree.”  The standard is satisfied if there is a “genuine dispute” or if “reasonable
persons could differ as to the appropriateness of the contested action.”  Stein v. Sullivan, 966
F.2d 317, 320 (7th Cir. 1992), citing Pierce, 487 U.S. at 565.

    The standard of review that applies to the merits of benefits decisions is deferential to the
Commissioner.  If the court has remanded the denial of benefits, that deferential standard of
review does not automatically mean that the Commissioner’s position could not have been
substantially justified for purposes of the EAJA.  See, e.g., Kolman v. Shalala, 39 F.3d 173, 177 (7th
Cir. 1994).  Under the EAJA, the test is whether the Commissioner had a rational ground for
thinking that he had a rational ground for denying benefits.  See id.

     One of the challenges in EAJA litigation, especially in Social Security cases, is that there are
so many aspects of “the Commissioner’s position.”  The Commissioner takes a position through
the decision of the ALJ and possibly the Appeals Council, and the Commissioner then defends
that decision in the federal courts.  Under the statute, “‘position of the United States’ means,
in addition to the position taken by the United States in the civil action, the action or failure to
act by the agency upon which the civil action is based.”  28 U.S.C. § 2412(d)(2)(D).
In deciding substantial justification, therefore, the court must consider both the agency’s pre‐
litigation conduct and its litigation position, but the court ultimately must make one binary
decision — yes or no — as to the entire civil action.  Conrad v. Barnhart, 434 F.3d 987, 990 (7th
Cir. 2006); Golembiewski v. Barnhart, 382 F.3d 721, 724 (7th Cir. 2004); see also Commissioner v.
Jean,  496  U.S.  at  159  (court  must  make  only  one  threshold  determination  on  substantial
justification for the entire civil action).

    On appeal, we review a district court’s determination under the EAJA only for an abuse of
discretion.  E.g., Bassett v. Astrue, 641 F.3d 857, 859 (7th Cir. 2011).  Still, review for an abuse of
discretion is not toothless.  If the court to which discretion is entrusted acts on the basis of a
serious misunderstanding of the applicable law or relevant facts, the resulting decision may
well reflect an abuse of discretion.   E.g., Sosebee, 494 F.3d at 586 (reversing denial of EAJA fees
to Social Security disability applicant where district court acted on erroneous view of applicable
law); see also Ericksson v. Commissioner, 557 F.3d 79, 82 (2d Cir. 2009) (reversing denial of EAJA
fees); Clark v. Astrue, 529 F.3d 1211, 1214 (9th Cir. 2008) (same).  But the ultimate finding on the
issue  of  substantial  justification  is  “not  susceptible  to  a  firm  rule  or  even  a  ‘useful
generalization.’”  Bassett, 641 F.3d at 859, quoting Pierce, 487 U.S. at 562.

    The deferential standard of review and the requirement that substantial justification be
decided  on  an  all‐or‐nothing  basis  are  decisive  here.    In  finding  that  the  Commissioner’s
decision was substantially justified, the district court relied heavily on the fact that we affirmed
the denial of benefits for the years up to the time of Suide’s second stroke, in 2006.  The district
court properly took into account that major aspect of the case in finding substantial justification.
No. 11‐1467                                                                                        Page 4

     If we narrowed our focus to only the Commissioner’s denial of benefits after the 2006 stroke,
it would be difficult to find that the Commissioner’s position was substantially justified.  The
ALJ’s error was not merely a failure to articulate her thinking adequately.  Cf. Bassett, 641 F.3d
at  859‐60  (affirming  denial  of  fees  where  basis  for  reversal  was  ALJ’s  failure  to  articulate
analysis adequately); Cunningham v. Barnhart, 440 F.3d 862, 865 (7th Cir. 2006) (same).  The
problem here was more fundamental:  the key factual finding on Suide’s residual functional
capacity was that she could stand or walk for up to six hours per day.  There simply was no
substantial evidence in the record to support that finding, and it appeared that the ALJ filled
the evidentiary gap by relying on her own lay opinions.  That approach is contrary to well‐
established  law  governing  the  work  of  Social  Security  Administration  administrative  law
judges, as we explained in our decision on the merits. 371 Fed. App’x at 690; see also Stewart v.
Astrue, 561 F.3d at 684‐85 (reversing denial of fees where remand on merits was required by
ALJ’s  disregard  of  established  regulations  and  case‐law);  Golembiewski,  382  F.3d  at  724‐25
(reversing denial of fees where ALJ had violated long‐standing precedent and regulations, and
had mischaracterized and overlooked key evidence).

   The issue of residual functional capacity after Suide’s second stroke in 2006 was important,
but it simply was not the entire case.  Although the court should not mechanically “count
arguments,” a court deciding a substantial justification issue under the EAJA certainly may
consider issues on which the government prevailed.  See Stewart, 561 F.3d at 683‐84.

    Suide also argues that the Commissioner’s position was not substantially justified based on
a number of errors that she argued and that were not addressed on the merits or in the district
court’s denial of EAJA fees.  We are not persuaded that there was an abuse of discretion.  The
district court reasonably focused on the principal disputed issues in the case, including the fact
that the Commissioner prevailed on the portion of the case running from the date of claimed
onset of disability in 2000 until Suide’s second stroke in 2006.

    The plaintiff argues that the district court abused its discretion by failing to address every
issue that was argued on the merits.  We disagree.  In  making the fee decision, it was not
necessary  to  retrace  every  page  of  the  briefing  on  the  merits,  nor  to  reach  a  conclusion  on
whether  the  Commissioner’s  position  was  correct  or  substantially  justified  as  to  every
subsidiary issue raised in the case, including ones that did not need to be addressed on the
merits.  The overall result of this case was mixed.  Plaintiff obtained a remand for the period
after her second stroke, and the Commissioner prevailed on the earlier portion.  It was not an
abuse of discretion to find that, overall, the Commissioner’s position was substantially justified.

    The district court’s denial of fees under the Equal Access to Justice Act is AFFIRMED.